Exhibit 10.3

RETENTION BONUS AGREEMENT

WHEREAS, David Guerrera, (the “Employee”) is currently an employee of Sycamore
Networks, Inc. (the Company”); and

WHEREAS, the Company and Employee have determined that it is in the best
interests of both parties to encourage Employee to remain employed by the
Company during the period specified below.

NOW, THEREFORE, in consideration of the promises and mutual agreements made
herein, the parties agree as follows:

 

  1. Retention Bonus. The Company will pay a retention bonus to Employee
following the occurrence of the following:

 

  a. If Employee continues to perform in a satisfactory manner his duties and
responsibilities and remains employed with the Company through the dates set
forth below (the “Qualifying Dates”), the Company will pay retention bonuses to
Employee of thirty-thousand ($30,000) (the “Retention Bonuses”) in the first
regular payroll following each of the Qualifying Dates set forth below:

 

  i. March 7, 2014

 

  ii. March 7, 2015

 

  iii. March 7, 2016

 

  b. If the Employee’s employment with the Company is terminated by the Company
for any reason other than Cause (as defined below) between the date hereof and
any Qualifying Date shown above, and Employee will no longer provide services to
the Company on a consulting or independent contractor basis, Employee will
receive a Retention Bonus as if the Qualifying Date for that particular year of
service had occurred, but will not receive Retention Bonuses for any future
years.

 

  c. If the Employee’s employment with the Company is terminated by the Company
for any reason other than Cause (as defined below) between the date hereof and
any Qualifying Date shown above, but Employee will continue to provide services
to the Company on a consulting or independent contractor basis following
termination, Employee will continue to receive Retention Bonuses in accordance
with the schedule set forth in 1(a) above.

 

  d.

For purposes of 1(b) and 1(c) above, “Cause” shall mean (a) an intentional act
of fraud, embezzlement or theft in connection with the Employee’s duties to the
Company or in the course of Employee’s employment with



--------------------------------------------------------------------------------

  the Company; (b) Employee’s willful engagement in gross misconduct that is
demonstrably and materially injurious to the Company; or (c) Employee’s willful
and continued failure to perform his duties with the Company (other than any
such failure resulting due to physical or mental illness). For purposes of this
definition, no act or failure to act on Employee’s part shall be deemed
“willful” unless done or omitted to be done by employee not in good faith and
without reasonable belief that Employee’s action or omission was in the best
interests of the Company.

 

  2. Withholding. It is understood and agreed upon that the Company shall deduct
from the Retention Bonuses all applicable statutory and discretionary
withholding amounts to the extent Employee remains an employee of the Company.
If Employee’s employment with the Company is terminated but Employee will
continue to provide services to the Company on a consulting or independent
contractor basis following termination, the Company will not withhold taxes with
respect to the Retention Bonuses.

 

  3. Separate Payment. The Retention Bonuses are separate and distinct from any
payments for which Employee may be entitled to under any severance or other
employment agreement with the Company.

 

  4. No Right of Employment. The receipt and execution of this Agreement does
not change the Company’s relationship with Employee. This Agreement does not
give Employee the right to be retained in the employment of the Company, nor
does it imply or confer any other employment rights. Nothing contained in this
Agreement shall be construed to create a contract of employment with Employee,
and the Company’s relationship with Employee shall remain terminable at will.

 

  5. Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the matters referred to herein and no other
agreement, oral or otherwise, shall be binding upon the parties unless it is in
writing and signed by the party against whom enforcement is sought. There are no
promises, representations, inducements or statements between the parties with
respect to this matter other than those that are expressly contained in this
Agreement.

 

  6. Amendments. This Agreement may not be altered, modified or amended except
by written instrument signed by an authorized representative of each of the
parties.

 

  7. Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Massachusetts, without regard to the conflict of laws principles
thereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement.

 

        By:  

/s/ David Guerrera

        Date:  

April 15, 2013

 

SYCAMORE NETWORKS, INC.         By:  

/s/ Alan R. Cormier

        Date:  

April 15, 2013